Evans, J.
1. Upon the party alleging that a judgment is erroneous is the burden of making it appear to the reviewing court that material error was in point of fact committed; and when the record of the proceedings sought to he reviewed is so confused or imperfect as not to disclose the alleged error, the judgment is to he presumed right and will he affirmed. Grier v. Brown, 118 Ga. 670 ; National Cash Register Co. v. Union Bargain House (Va), 47 S. E. Rep. 287.
2. As the present suit was for an accounting and settlement, involving more or less intricate calculations of principal and interest on divers items of *254debit and credit, and as neither the recitals in the bill of exceptions nor the imperfect summary of the evidence incorporated therein, when considered in the light of the record, furnish the requisite data for calculating interest or determining precisely what debits and credits were allowed the party cast in the suit, this court can not undertake to say that the judgment rendered against him was, as claimed, for too large ail amount.
Argued October 26, —
Decided November 11, 1904.
Citation, etc. Before Judge Holden. Elbert superior court. March 17, 1904.
Joseph N. Worley, for plaintiff in error.
I. G. Van Duzer and G. P. Karris, contra.

Judgment affirmed.


All the Justices concur.